DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Allowable Subject Matter
Claims 1-27 remain allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art fails to teach “determine a variability of the scaling metric values for each of the two or more sets of overlay targets; and select, as an output overlay target design, one of the two or more overlay target designs having a smallest scaling metric variability, wherein the output overlay target design is provided to one or more fabrication tools to fabricate an overlay target based on the output overlay target design on a test sample for measurement with the overlay metrology tool,” as recited in claim 1 and similarly recited in claim 25, “the scaling metric for a particular overlay target in the set of overlay target measured with a particular hardware configuration of the two or more hardware configurations is based on a standard deviation of the overlay measurements associated with the particular hardware configuration; determine a variability of the scaling metric values associated with each of the two or more hardware configurations; and select, as an output hardware configuration of the overlay metrology tool, one of the two or more hardware configurations having a smallest scaling metric variability, wherein the output hardware configuration is provided to the overlay metrology tool for measurement of one or more additional instances of the overlay target” as recited in claim 9 and similarly recited in claim 26, and “receive a set of site-specific scaling factors to correct overlay inaccuracy at a set of overlay locations, wherein the site-specific scaling factors are generated based on overlay measurements of a set of reference overlay targets distributed at the set of overlay locations with a plurality of values of a measurement parameter, wherein the set of reference overlay targets have a common target design, wherein the set of reference overlay targets include a known spatial distribution of fabrication errors, wherein the site-specific scaling factors are based on a standard deviation of the overlay measurements; receive, at least one test overlay measurement from at least one overlay target having the common target design located on at least one location in the set of overlay locations on a test sample; and correct at least one test overlay measurement with the corresponding site-specific scaling factor,” as recited in claim 17 and similarly recited in claim 27. Claims 2-8, 10-16, and 18-24 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759